Substantial evidence in the record supports the conclusion by the Workers’ Compensation Board that the excessive stresses claimant was under at work caused an underlying personality disorder to manifest itself, thereby disabling claimant, and that this was an accidental injury arising in the course of employment. Claimant testified that after purchasing a second debt-ridden insurance agency, he had to borrow heavily and use his personal funds to support the business. Claimant’s circumstances did not improve and he began having trouble coping; he was eventually diagnosed as having anxiety and emerging reactive depression. He later attempted suicide. His physician testified that claimant’s business problems led to his mental illness. Although the employer argues that the stress claimant was under was not out of the ordinary, such a determination is a factual issue for the Board to resolve (see, Matter of Kaliski v Fairchild Republic Co., 151 AD2d 867, affd on mem below 76 NY2d 1002). Furthermore, the injury need not have been caused by a discrete, identifiable trauma (see, Matter of Rackley v County of Rensselaer, 141 AD2d 232, appeal dismissed 74 NY2d 791), but may occur as the result of prolonged, unusual circumstances (see, Matter of Ottomanelli v Ottomanelli Bros., 80 AD2d 688). The remaining contentions raised on this appeal have been considered and rejected as being without merit.
Mikoll, Yesawich Jr., Levine, Crew III and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.